                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 1 of 18



                                                             1 David H. Krieger, Esq.
                                                             2
                                                                 Nevada Bar No. 9086
                                                                 Shawn W. Miller, Esq.
                                                             3   Nevada Bar No. 7825
                                                             4   HAINES & KRIEGER, LLC
                                                                 8985 S. Eastern Avenue, Suite 350
                                                             5   Henderson, Nevada 89123
                                                             6   Phone: (702) 880-5554
                                                                 FAX: (702) 385-5518
                                                             7   dkrieger@hainesandkrieger.com
                                                             8   smiller@hainesandkrieger.com
                                                             9
                                                               Attorneys for Plaintiff,
                                                            10 RICHARD SALAZAR
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                                   UNITED STATES DISTRICT COURT
                           Henderson, Nevada 89123




                                                            12
                                                            13                                DISTRICT OF NEVADA

                                                            14
                                                            15 RICHARD SALAZAR,                                Case No.: 2:19-cv-00039-RFB-PAL
                                                            16                   Plaintiff,
                                                            17                                                   PLAINTIFF’S RESPONSE TO
                                                                 vs.                                             DEFENDANT’S MOTION TO
                                                            18
                                                                                                                   DISMISS COMPLAINT
                                                            19 ABC AUTOMOTIVE INVESTMENTS,
                                                                 LLC, D/B/A LAS VEGAS MITSUBISHI,
                                                            20
                                                            21                   Defendants.
                                                            22
                                                                       RICHARD SALAZAR (“Plaintiff”), by and through his counsel, hereby files
                                                            23
                                                            24 this opposition (“Response”) to Defendant’s Motion to Dismiss Pursuant to FRCP
                                                            25 12(b)(6) (the “Motion”).       Plaintiff’s Response is based upon the accompanying
                                                            26
                                                                 Memorandum of Points and Authorities, the papers and pleading on file in this
                                                            27
                                                            28 action, and any oral argument the Court may allow.

                                                                                                         -1-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 2 of 18



                                                             1               MEMORANDUM OF POINTS AND AUTHORITIES
                                                             2
                                                                                                          I
                                                             3
                                                             4                                   INTRODUCTION

                                                             5         As alleged in the Complaint, Plaintiff went to ABC AUTOMOTIVE
                                                             6
                                                                 INVESTMENTS, LLC D/B/A LAS VEGAS MITSUBISHI (“Defendant” or
                                                             7
                                                             8 “LVM”) to purchase an automobile. Plaintiff took a loan pre-approval letter with
                                                             9
                                                                 him to LVM and instructed LVM not to pull his credit because he was in the
                                                            10
                                                                 process of obtaining a real estate loan and even one hard credit pull would
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 jeopardize his loan rate. LVM agreed not to pull Plaintiff’s credit report, and there
                                                            13
                                                                 was no legitimate purpose to pull Plaintiff’s credit report since he was pre-
                                                            14
                                                            15 approved. Despite its representation, LVM impermissibly pulled Plaintiff’s credit
                                                            16 report three times while Plaintiff was at LVM. This was a blatant invasion into
                                                            17
                                                                 Plaintiff’s private and sensitive personal information and a violation of Plaintiff’s
                                                            18
                                                            19 legally protected interest under the Fair Credit Reporting Act (FCRA). LVM’s
                                                            20
                                                                 illegitimate credit pulls caused Plaintiff’s credit score to drop resulting in higher
                                                            21
                                                            22 interest rates an auto loan and leaving Plaintiff traumatized and emotionally
                                                            23 distressed over whether his real estate loan would be approved. See Complaint.
                                                            24
                                                                       LVM’s Motion seeks to dismiss the Complaint, contending that invasion of
                                                            25
                                                            26 privacy and drop in credit score are not “concrete” harms. LVM’s Motion relies
                                                            27
                                                                 heavily on Spokeo to provide the legal standard and analysis the Court should
                                                            28

                                                                                                          -2-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 3 of 18



                                                             1 utilize to determine whether Plaintiff has alleged a concrete injury in fact.
                                                             2
                                                                 However, after discussing the legal requirements illuminated in Spokeo, LVM all
                                                             3
                                                             4 but ignores the Spokeo analysis and resorts to conclusory statements that “Plaintiff
                                                             5 has failed to plead a ‘concrete’ harm.” Motion, p. 8.
                                                             6
                                                                       However, the allegations in the Complaint reveal show real and concrete
                                                             7
                                                             8 injury in this case. As a result of LVM’s conduct, Plaintiff suffered shock, anger,
                                                             9
                                                                 frustration, concern, fear that the unauthorized credit inquiries would have a
                                                            10
                                                                 significant effect on his loans, emotional distress, mental anguish, humiliation,
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 anxiety, lost sleep, lost appetite, a decrease of his FICO score by at least 8 points
                                                            13
                                                                 causing the interest rate on his loan to increase from 5.74% to 8.99%, damage to
                                                            14
                                                            15 his creditworthiness while actively seeking credit which LVM has failed to fix, and
                                                            16 other substantial distress. Complaint, ¶¶ 15, 20, 30-31, 42-45. These are not some
                                                            17
                                                                 imaginary, speculative injuries. These are actual injuries and damages Plaintiff
                                                            18
                                                            19 suffered as a result of LVM’s actions. Accordingly, the Motion should be denied.
                                                            20
                                                                                                         II
                                                            21
                                                            22                                  BACKGROUND

                                                            23         On December 1, 2018, Plaintiff visited LVM’s retail business to purchase a
                                                            24
                                                                 vehicle. Complaint, ¶ 4. Plaintiff informed LVM not to pull his credit because he
                                                            25
                                                            26 was in the process of getting a home loan as well and needed to keep his credit
                                                            27
                                                                 score as high as possible. Complaint, ¶ 14. There was no reason for LVM to pull
                                                            28

                                                                                                        -3-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 4 of 18



                                                             1 Plaintiff’s credit because Plaintiff had brought an automobile pre-approval letter
                                                             2
                                                                 from America First Credit Union. Complaint, ¶¶ 13, 16, 26-29. Plaintiff was very
                                                             3
                                                             4 adamant and deliberate in demanding that LVM not complete a “hard pull” credit
                                                             5 inquiry.    Complaint, ¶¶ 13, 15. LVM was informed and knew that any hard
                                                             6
                                                                 inquiry would lower his credit score, which in turn would cause him to lose his
                                                             7
                                                             8 locked-in low mortgage rate. Complaint, ¶ 15. LVM specifically agreed not to
                                                             9
                                                                 conduct a “hard pull” and wrote “DO NOT RUN CREDIT” on the top of
                                                            10
                                                                 Plaintiff’s application. Complaint, ¶ 13.
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12         Despite having actual knowledge of the damage and injury Plaintiff would
                                                            13
                                                                 suffer if LVM conducted a hard credit inquiry, and after having agreed not to pull
                                                            14
                                                            15 Plaintiff’s credit, LVM conducted three (3) hard credit inquiries on Plaintiff’s
                                                            16 credit while Plaintiff was negotiating the purchase of a vehicle. Complaint, ¶¶ 19,
                                                            17
                                                                 21, and 24.    LVM’s unauthorized credit pulls was willfully and intentionally
                                                            18
                                                            19 invaded Plaintiff’s privacy, accessing Plaintiff’s sensitive personal information
                                                            20
                                                                 without consent or purpose.       Complaint, ¶¶ 30-32, 38-39.       Once Plaintiff
                                                            21
                                                            22 discovered LVM’s egregious conduct, Plaintiff was outraged, leaving him furious
                                                            23 and in shock.      Complaint, ¶ 30. Not only was Plaintiff angry, Plaintiff was
                                                            24
                                                                 emotionally distressed that the interest rate on his loan would rise, as a result of
                                                            25
                                                            26 LVM’s illegal conduct, Plaintiff suffered emotional distress, mental anguish,
                                                            27
                                                                 humiliation, anger, anxiety, lost sleep and lost appetite. Complaint ¶¶ 42, 45.
                                                            28

                                                                                                             -4-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 5 of 18



                                                             1 Furthermore, just as Plaintiff had warned LVM would happen, LVM’s
                                                             2
                                                                 impermissible pull of Plaintiff’s credit caused Plaintiff’s credit score to drop at
                                                             3
                                                             4 least 8 points, resulting in an increase to his auto loan from 5.74% to 8.99%.
                                                             5 Complaint, ¶¶ 43-44.         LVM knew its conduct was egregious, and even
                                                             6
                                                                 acknowledged to Plaintiff that it improperly pulled Plaintiff’s credit report, but by
                                                             7
                                                             8 then it was too late, the damage had already been done. Complaint, ¶¶ 23-24, 44.
                                                             9
                                                                       This is not a case where Plaintiff’s injuries are hypothetical, conjectural or
                                                            10
                                                                 abstract injuries.   LVM illegally invaded Plaintiff’s personal and protected
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 information without authorization or legitimate purpose; LVM caused Plaintiff to
                                                            13
                                                                 be emotionally and mentally distressed, resulting in actual symptoms and damage;
                                                            14
                                                            15 and LVM caused Plaintiff’s credit score to drop, resulting in an actual increase in
                                                            16 the interest rate on his loan. These are real, concrete injuries. Accordingly, the
                                                            17
                                                                 Motion should be denied.
                                                            18
                                                            19                                            II
                                                            20
                                                                                                LEGAL ANAYLSIS
                                                            21
                                                            22         A. Legal Standard for Motion to Dismiss.

                                                            23         The standard for dismissal under Federal Rule of Civil Procedure 12(b)(6) is
                                                            24
                                                                 rigorous and “dismissal is appropriate only when the complaint does not give the
                                                            25
                                                            26 defendant fair notice of a legally cognizable claim and the grounds on which it
                                                            27
                                                                 rests.” Trustees of Nev. Resort Ass‘n Int'l Alliance v. Encore Productions, Inc., 742
                                                            28

                                                                                                          -5-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 6 of 18



                                                             1 F. Supp. 2d 1132, 1134 (D. Nev. 2010) (citing Bell Atl. Corp. v. Twombly, 550
                                                             2
                                                                 U.S. 544, 554, 127 S.Ct. 1955, 1964, 167 L.Ed.2d 929 (2007)). “In considering
                                                             3
                                                             4 whether the complaint is sufficient to state a claim, the court will take all material
                                                             5 allegations as true and construe them in the light most favorable to the plaintiff.”
                                                             6
                                                                 Id. (citing NL Indus., Inc. v. Kaplan, 792 F.2d 896, 898 (9th Cir.1986)); See also,
                                                             7
                                                             8 Prince v. U.S. Bancorp, 2010 U.S. Dist. LEXIS 91491, 2010 WL 3385396 (D.
                                                             9
                                                                 Nev. Aug. 25, 2010) (citations omitted).
                                                            10
                                                                       In order to avoid a motion to dismiss, the complaint must contain “factual
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 content that allows the court to draw the reasonable inference that the defendant is
                                                            13
                                                                 liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129 S.Ct. 1937,
                                                            14
                                                            15 1949 (2009). This standard does not require “detailed factual allegations.” Id.
                                                            16 “The issue is not whether a plaintiff will ultimately prevail but whether the
                                                            17
                                                                 claimant is entitled to offer evidence to support the claims.” March v. Pinnacle
                                                            18
                                                            19 Mortg. of Nevada, LLC, 2011 WL 4809198 (D. Nev. 2011). “In sum, for a
                                                            20
                                                                 complaint to survive a motion to dismiss, the nonconclusory ‘factual content,’ and
                                                            21
                                                            22 reasonable inferences from that content, must be plausibly suggestive of a claim
                                                            23 entitling the plaintiff to relief.” Moss v. United States Secret Serv., 572 F.3d 962,
                                                            24
                                                                 969 (9th Cir. 2009).
                                                            25
                                                            26         In this case, a fair reading of the allegations in the Complaint reveals
                                                            27
                                                                 sufficient factual content that supports a plausible claim against LVM for its
                                                            28

                                                                                                            -6-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 7 of 18



                                                             1 impermissible pull of Plaintiff’s credit report without a legitimate purpose or
                                                             2
                                                                 consent in violation of FCRA 15 U.S.C. § 1681b. Additionally, when viewed in
                                                             3
                                                             4 the light most favorable to Plaintiff, the Complaint alleges damages and injury that
                                                             5 are actual, real and concrete to the Plaintiff, satisfying the “injury” element of
                                                             6
                                                                 standing.
                                                             7
                                                             8         B. LVM’s Invasion into Plaintiff’s Sensitive Personal Information
                                                                          Without Authorization or Legitimate Purpose Constitutes a
                                                             9
                                                                          Concrete Injury that Confers Standing.
                                                            10
                                                                       LVM has sought to dismiss the Complaint on the grounds that “invasion of
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 privacy with no concrete injury does not create standing.” Motion at 8. LVM
                                                            13
                                                                 looks primarily to Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 194 L. Ed. 2d 635
                                                            14
                                                            15 (2016) as the legal framework used to support this argument. Plaintiff does not
                                                            16 dispute the analysis of Spokeo.       In fact, Plaintiff agrees that in order to have
                                                            17
                                                                 standing, Plaintiff must allege an injury in fact or a violation of ‘“a legally
                                                            18
                                                            19 protected interest’ that is ‘concrete and particularized’ and ‘actual or imminent, not
                                                            20
                                                                 conjectural or hypothetical.’” Spokeo 136 S.Ct. at 1543, 1547-48 (2016) (quoting
                                                            21
                                                            22 Lujan v. Defenders of Wildlife, 504 U. S. 555, 560-561, 112 S. Ct. 2130, 119 L. Ed.
                                                            23 2d 351 (1992)); See also, Motion, p. 6-7.
                                                            24
                                                                       However, there are a few guiding principles in Spokeo that LVM glossed
                                                            25
                                                            26 over. In Spokeo, the Supreme Court specifically stated that the injury does not
                                                            27
                                                                 need to be “tangible”, making it clear that intangible harms or injury (e.g. violation
                                                            28

                                                                                                          -7-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 8 of 18



                                                             1 of free speech or free exercise) can also be “concrete.” Id. at 1549. Additionally,
                                                             2
                                                                 the Supreme Court recognized that Congress may “identify intangible harms that
                                                             3
                                                             4 meet minimum Article III requirements” and may elevate those harms “to the
                                                             5 status of legally cognizable      . . . [and] concrete, de facto injuries that were
                                                             6
                                                                 previously inadequate in law.” Id. (citing Lujan, 504 U.S. at 578). In short,
                                                             7
                                                             8 Congress can “give rise to a case or controversy where none existed before.” Id.
                                                             9
                                                                 The Supreme Court did caution that just a bare statutory violation, without any
                                                            10
                                                                 connection to an injury, would fail to satisfy the concrete element of standing. But
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 even then, the Supreme Court was quick to add that “this does not mean, however,
                                                            13
                                                                 that the risk of real harm cannot satisfy the requirement of concreteness” and that
                                                            14
                                                            15 in some cases “a plaintiff need not allege any additional harm beyond the one
                                                            16 Congress has identified.” Id.
                                                            17
                                                                       The facts in Spokeo involved a website that provided information about
                                                            18
                                                            19 individuals including marital status, age, occupation, photos, and economic and
                                                            20
                                                                 wealth status. See Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 194 L. Ed. 2d 635
                                                            21
                                                            22 (2016).    In Spokeo, the plaintiff asserted that the website contained inaccurate

                                                            23 information, reporting that the plaintiff was more educated, more wealthy, and
                                                            24
                                                                 more stable than he actual was. Id. The plaintiff alleged that this violated various
                                                            25
                                                            26 requirements of the FCRA, including failing to follow reasonable procedures to
                                                            27
                                                                 assure maximum possible accuracy of reported information. Id. The plaintiff
                                                            28

                                                                                                         -8-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 9 of 18



                                                             1 alleged that the inaccuracies and errors harmed his employment prospects and
                                                             2
                                                                 caused him emotional distress. Id. The issue was whether a concrete injury
                                                             3
                                                             4 existed.    The Supreme Court held that the Ninth Circuit failed to address the

                                                             5 concreteness standard and remanded the case to the Ninth Circuit to consider
                                                             6
                                                                 whether plaintiff’s alleged injuries meet the “concrete” requirement. Id.
                                                             7
                                                             8         On remand, the Ninth Circuit was required to consider “the extent to which a
                                                             9
                                                                 violation of a statutory right can itself establish an injury sufficiently concrete for
                                                            10
                                                                 the purposes of Article III Standing.” Robins v. Spokeo, Inc. 867 F.3d 1108, 1112
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 (2017). The Ninth Circuit adopted the reasoning of the Second Circuit, that “an
                                                            13
                                                                 alleged procedural violation [of a statute] can by itself manifest concrete injury
                                                            14
                                                            15 where Congress conferred the procedural right to protect a plaintiff’s concrete
                                                            16 interest and where the procedural violation presents a risk of real harm to the
                                                            17
                                                                 concrete interest.” Id. at 1113 (quoting Strubel v. Comenity Bank, 842 F.3d 181,
                                                            18
                                                            19 190 (2d Cir. 2016)). Based on this framework the Ninth Circuit analyzed “(1)
                                                            20
                                                                 whether the statutory provisions at issue were established to protect [Plaintiff’s]
                                                            21
                                                            22 concrete interest (as opposed to purely procedural rights), and if so, (2) whether the
                                                            23 specific procedural violations alleged . . . actually harm, or present a material risk
                                                            24
                                                                 of harm to, such interests.” Id.
                                                            25
                                                            26         With regard to prong one (whether the staute was established to protect a
                                                            27
                                                                 concrete interest), the Ninth Circuit in Spokeo found that the FCRA was
                                                            28

                                                                                                           -9-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 10 of 18



                                                             1 specifically “crafted to protect consumers from the transmission of inaccurate
                                                             2
                                                                  information” and that the FRCA provisions that require reasonable procedures to
                                                             3
                                                             4 ensure maximum accuracy were established to specifically protect that concrete
                                                             5 interest.    Id. In reaching this determination, the Ninth Circuit highlighted two
                                                             6
                                                                  primary purposes of the FCRA: “‘to ensure fair and accurate credit reporting’ and
                                                             7
                                                             8 to ‘protect consumer privacy.’” Id (quoting Safeco Ins. Co. of Am. v. Burr, 551
                                                             9
                                                                  U.S. 47, 52, 127 S. Ct. 2201, 167 L. Ed. 2d 1045 (2007)). Thus, the Ninth Circuit
                                                            10
                                                                  held that the interest of accurate information was a real, concrete protected interest
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 under the FCRA, not just a procedural right or legal creation.        Robins v. Spokeo,
                                                            13
                                                                  Inc. 867 F.3d at 1114.
                                                            14
                                                            15          Using that same analysis in this case, there is little doubt that the privacy of
                                                            16 consumer credit data is a real, concrete protected interest under the FCRA, not just
                                                            17
                                                                  a procedural right.      Congress established the FRCA to protect a consumer’s
                                                            18
                                                            19 concrete interest in consumer privacy. 15 U.S.C. § 1681(b). As cited above, one
                                                            20
                                                                  of the central aims of the FCRA is to protect and preserve “consumer privacy”
                                                            21
                                                            22 interests.    To achieve this aim, the FCRA has imposed “a host of procedural

                                                            23 requirements concerning the creation and use of consumer reports and . . . allows
                                                            24
                                                                  individual to sue those which are non-compliant.” Id. 15 U.S.C. § 1681b is the
                                                            25
                                                            26 cornerstone of these protected privacy interests and only allows a consumer report
                                                            27
                                                                  for specific purposes (not applicable here) “and no other.” 15 U.S.C. § 1681b(a).
                                                            28

                                                                                                           -10-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 11 of 18



                                                             1 “A person shall not use or obtain a consumer report for any purpose unless—(1)
                                                             2
                                                                  the consumer report . . . is authorized to be furnished under this section; and (2) the
                                                             3
                                                             4 purpose is certified in accordance with section 1681e.” 15 U.S.C. § 1681b(f).
                                                             5          Protecting privacy as a concrete harm is nothing new.             Not only did
                                                             6
                                                                  Congress identify this privacy harm as an injury the FCRA sought to remedy, but
                                                             7
                                                             8 an invasion of privacy is also a quintessential “harm that has traditionally been
                                                             9
                                                                  regarded as providing a basis for a lawsuit in English or American courts.” Spokeo,
                                                            10
                                                                  136 S. Ct. at 1549. For more than a century, American courts have recognized that
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 “[o]ne who invades the right of privacy of another is subject to liability for the
                                                            13
                                                                  resulting harm to the interests of the other.” Restatement (Second) of Torts § 652A
                                                            14
                                                            15 (1977); see id. There can be no doubt that harms to an individual’s privacy have
                                                            16 traditionally been regarded as a cognizable basis for suit. As stated by the Ninth
                                                            17
                                                                  Circuit, “[T]he interests that FCRA protects also resemble other reputational and
                                                            18
                                                            19 privacy interest that have long been protected in the law.” Robins v. Spokeo, Inc.
                                                            20
                                                                  867 F.3d at 1114. Accordingly, prong one of this analysis has been satisfied in this
                                                            21
                                                            22 case.
                                                            23          Prong two—whether the specific procedural violations alleged by Plaintiff
                                                            24
                                                                  actually harmed or present a material risk of harm to such protected interests—is
                                                            25
                                                            26 also satisfied in this case.      In Spokeo, the plaintiff alleged that the inaccurate
                                                            27
                                                                  information caused “harm to his employment prospects” and that he suffers from
                                                            28

                                                                                                           -11-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 12 of 18



                                                             1 “anxiety, stress, concern, and/or worry about his diminished employment
                                                             2
                                                                  prospects.”   Although the Ninth Circuit observed that not every “trivial or
                                                             3
                                                             4 meaningless” violation could cause a material risk of harm, the Ninth Circuit found
                                                             5 that these allegations did because the inaccuracies related to information that
                                                             6
                                                                  would be relevant to prospective employers. Robins v. Spokeo, Inc. 867 F.3d at
                                                             7
                                                             8 1117. Significantly, the Ninth Circuit did not require a showing or allegation that
                                                             9
                                                                  the plaintiff actually had been denied employment as a result of the inaccurate
                                                            10
                                                                  reporting. The defendant in Spokeo argued that plaintiff’s allegations of harm were
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 too speculative to establish a concrete injury and that at best, the “seemingly
                                                            13
                                                                  flattering but incorrect information” might hurt his potential employment prospects
                                                            14
                                                            15 but do not pose a material or impending risk of doing so.       Robins v. Spokeo, Inc.
                                                            16 867 F.3d at 1117-1118. The Ninth Circuit rejected this reasoning stating that the
                                                            17
                                                                  concrete injury was the intangible injury caused by the inaccurate report. Id. “In
                                                            18
                                                            19 the context of FCRA, the alleged intangible injury is itself sufficiently concrete. It
                                                            20
                                                                  is of no consequence how likely [plaintiff] is to suffer additional concrete harm as
                                                            21
                                                            22 well (such as the loss of a specific job opportunity).” Id.
                                                            23          Using that same analysis in this case, there is little doubt that LVM’s
                                                            24
                                                                  unauthorized pulling of credit reports has injured Plaintiff by intruding into
                                                            25
                                                            26 Plaintiff’s privacy in a manner that poses actual harm or presents a material risk of
                                                            27
                                                                  harm that is real and concrete. Invading a consumer’s privacy is not a trivial or
                                                            28

                                                                                                          -12-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 13 of 18



                                                             1 meaningless breach, but goes to the center of what the FCRA was designed to
                                                             2
                                                                  protect. In Spokeo, the Ninth Circuit approvingly cited In re Horizon Healthcare
                                                             3
                                                             4 Servs. Inc. Data Breach Litig., 846 F.3d 625, 638-41 (3d. Cir. 2017), which held
                                                             5 that an “unauthorized disclosure in violation of FCRA’s privacy protections is a
                                                             6
                                                                  concrete harm.” Id. at 1114-1115. As specifically stated in Horizon Healthcare,
                                                             7
                                                             8 “[s]o the plaintiffs here do not allege a mere technical or procedural violation of
                                                             9
                                                                  FCRA. They allege instead the unauthorized dissemination of their own private
                                                            10
                                                                  information—the very injury that FCRA is intended to prevent.” 846, F.3d 625,
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 640 (2017).       That is the same analysis that should be applied in this case.
                                                            13
                                                                  Protecting privacy is one of the main reasons for the FCRA. LVM’s invasion into
                                                            14
                                                            15 Plaintiff’s confidential and sensitive personal information constitutes the very
                                                            16 intangible injury the FCRA intended to protect. LVM’s unauthorized intrusion and
                                                            17
                                                                  invasion into Plaintiff’s protected privacy interest and the material risk of
                                                            18
                                                            19 unauthorized dissemination by LVM is a real, concrete injury that the FCRA was
                                                            20
                                                                  designed to protect against. It is of no consequence how likely it is that Plaintiff
                                                            21
                                                            22 may suffer identity theft or additional harm, the unauthorized intrusion into
                                                            23 Plaintiff’s protected privacy interest is the very injury that FCRA is intended to
                                                            24
                                                                  prevent. Just because Plaintiff’s injury is intangible does not make it any less
                                                            25
                                                            26 concrete. Accordingly, prong two of the analysis has been satisfied in this case.
                                                            27
                                                            28

                                                                                                          -13-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 14 of 18



                                                             1          Defendant cites to Bassett v. ABM Parking Services, Inc., 883 F.3d 776 (9th
                                                             2
                                                                  Cir. 2018) hoping to convince this Court that “invasion of privacy with no concrete
                                                             3
                                                             4 injury does not create standing.” But this case is distinguishable. In Bassett, the
                                                             5 issue was whether failing to truncate a credit card’s expiration date on a receipt
                                                             6
                                                                  was sufficient to confer Article III standing. Significantly, in the Clarification Act,
                                                             7
                                                             8 Congress itself specifically deemphasized the significance of expiration dates,
                                                             9
                                                                  stressing that truncating the card number was sufficient. Bassett, 883 F.3d at 781-
                                                            10
                                                                  82. In other words, Congress found that disclosure of a credit card’s expiration
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 date by itself poses minimal risk.           Id.   Unlike Bassett, Congress has not
                                                            13
                                                                  deemphasized the privacy of consumer credit information and data. Additionally,
                                                            14
                                                            15 Bassett is distinguishable because it dealt with a single, discrete, disclosure of a
                                                            16 credit card expiration date. In this case, LVM illegally accessed Plaintiff’s entire
                                                            17
                                                                  credit report, three times, exposing all of Plaintiff’s confidential and private
                                                            18
                                                            19 consumer data. Bassett is just not persuasive or helpful in this case.
                                                            20
                                                                        LVM’s Motion devotes a lot of time to discussing the requirements of
                                                            21
                                                            22 Article III standing, but provides very limited analysis on why an unauthorized
                                                            23 breach into Plaintiff’s privacy and highly confidential information is not a concrete
                                                            24
                                                                  injury. Motion, 8. Other than a conclusory statement that “Plaintiff has failed to
                                                            25
                                                            26 pled a concrete harm” and citing to the distinguishable Bassett case, the Motion is
                                                            27
                                                                  silent on this issue. It appears LVM has mistakenly assumed that only tangible
                                                            28

                                                                                                           -14-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 15 of 18



                                                             1 injuries give rise to standing. However, as discussed above, an intangible harm
                                                             2
                                                                  like invasion of privacy is a real, concrete injury that is sufficient to confer
                                                             3
                                                             4 standing.      Congress has long protected credit data and had deemed such

                                                             5 information should remain private, and any illicit intrusion into such privacy can
                                                             6
                                                                  and should be redressed. Accordingly, the Motion should be denied.
                                                             7
                                                             8          C. Even if Plaintiff’s Right to Privacy is not “Concrete”, Plaintiff has
                                                                           Alleged Other Injuries that are Concrete.
                                                             9
                                                            10          For the sake of argument, even if Plaintiff’s injury for unauthorized invasion
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350




                                                                  of his privacy by LVM is not concrete, Plaintiff has alleged additional concrete,
                           Henderson, Nevada 89123




                                                            12
                                                            13 actual, real damages in this Case.       As discussed above, as a result of LVM’s

                                                            14 conduct, Plaintiff suffered shock, anger, frustration, concern, fear that the
                                                            15
                                                                  unauthorized credit inquiries would have a significant effect on his loans,
                                                            16
                                                            17 emotional distress, mental anguish, humiliation, anxiety, lost sleep, lost appetite, a
                                                            18
                                                                  decrease of his FICO score by at least 8 points causing the interest rate on his loan
                                                            19
                                                                  to increase from 5.74% to 8.99%, damage to his creditworthiness while actively
                                                            20
                                                            21 seeking credit which LVM has failed to fix, and other sever distress. Complaint,
                                                            22
                                                                  ¶¶ 15, 20, 30-31, 42-45. These are not some imaginary, speculative injuries.
                                                            23
                                                            24 These are actual injuries and damages Plaintiff suffered as a result of LVM’s
                                                            25 actions. Not surprisingly, LVM does not even discuss the shock, anger, frustration,
                                                            26
                                                                  concern, fear of the negative affect on his loans, emotional distress, mental
                                                            27
                                                            28

                                                                                                          -15-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 16 of 18



                                                             1 anguish, humiliation, anxiety, lost sleep, lost appetite, and creditworthiness
                                                             2
                                                                  damage in the Motion at all. On this basis alone, the Motion should be denied.
                                                             3
                                                             4          LVM did attempt to discuss the 8 point FICO score drop Plaintiff suffered as

                                                             5 a result of LVM’s unauthorized credit pulls. LVM seems to suggest that an 8 point
                                                             6
                                                                  drop on a FICO score (which has a range of 300 to 850) is only .9%, as if that
                                                             7
                                                             8 analysis has any relevance in determining whether an injury is concrete under the
                                                             9
                                                                  Spokeo analysis. It does not. As discussed above, the test is whether a concrete
                                                            10
                                                                  injury exists, not the magnitude of the concrete injury. It is worth noting that the
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12 .9% drop in FICO score that LVM is so quick to discount resulted in an increase in
                                                            13
                                                                  Plaintiff auto loan from 5.74% to 8.99%. That is a significant 63.8% increase in
                                                            14
                                                            15 the interest rate on Plaintiff’s auto loan. An 8 point drop in FICO score is not as
                                                            16 insignificant as Defendant has tried to make it seem in this case, particularly
                                                            17
                                                                  considering LVM was notified that “any decrease” would result in damage to the
                                                            18
                                                            19 Plaintiff.
                                                            20
                                                                        Additionally, Defendant’s citation to outside evidence and websites to
                                                            21
                                                            22 support its argument is inappropriate at this stage of the litigation. Motion, p. 8,
                                                            23 footnote 1. A motion to dismiss is to test the sufficiency of the allegations in the
                                                            24
                                                                  Complaint, not to make a final adjudication of the issues. For the same reason,
                                                            25
                                                            26 LVM’s argument that the letter LVM gave to Plaintiff “could easily be provided to
                                                            27
                                                                  any mortgage underwriter” is also beyond the scope of a motion to dismiss.
                                                            28

                                                                                                          -16-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 17 of 18



                                                             1 Whether Plaintiff could mitigate damages does not speak to the issue of whether
                                                             2
                                                                  Plaintiff’s injuries are actual and concrete. But the fact that LVM states that
                                                             3
                                                             4 mitigation is possible highlights the fact that the injury sustained by Plaintiff was
                                                             5 actual and real or presents a risk of real harm to Plaintiff’s concrete interest.
                                                             6
                                                                                                          IV
                                                             7
                                                             8                                     CONCLUSION
                                                             9
                                                                        For the foregoing reasons, it is respectfully requested that LVM’s Motion to
                                                            10
                                                                  Dismiss be denied.
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12
                                                                        Dated: February 20, 2019
                                                            13
                                                            14                                          /s/Shawn W. Miller              .
                                                            15                                          Shawn Miller, Esq.
                                                                                                        David H. Krieger, Esq.
                                                            16
                                                                                                        HAINES & KRIEGER, LLC
                                                            17                                          8985 S. Eastern Avenue, Suite 350
                                                                                                        Henderson, Nevada 89123
                                                            18
                                                                                                        Counsel for Plaintiff
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                          -17-
                                                                 Case 2:19-cv-00039-RFB-BNW Document 9 Filed 02/20/19 Page 18 of 18



                                                             1                             CERTIFICATE OF MAILING
                                                             2
                                                                        I hereby certify that on February 20, 2019, a true and correct copy of the
                                                             3
                                                             4 foregoing PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO
                                                             5 DISMISS COMPLAINT was served on counsel of record via email through the
                                                             6
                                                                  Court’s electronic filing system as follows:
                                                             7
                                                             8                 Via Email: janet.pancoast@zurichna.com
                                                                               Janet C. Pancoast, Esq.
                                                             9
                                                                               CISNEROS & MARIAS
                                                            10                 7450 Arroyo Crossing, Suite 230
                                                                               Las Vegas, NV 89113
HAINES & KRIEGER, LLC




                                                            11
                        8985 S. Eastern Avenue, Suite 350
                           Henderson, Nevada 89123




                                                            12
                                                            13
                                                            14
                                                            15
                                                            16
                                                            17
                                                            18
                                                            19
                                                            20
                                                            21
                                                            22
                                                            23
                                                            24
                                                            25
                                                            26
                                                            27
                                                            28

                                                                                                          -18-
